Citation Nr: 1718266	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-43 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to April 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran has been incarcerated throughout a portion of his appeals period and is currently incarcerated.  In a November 2015 notification letter, the RO indicated that it had received a request for a decision review office (DRO) review in October 2010, but was unclear if the Veteran had intended to request a DRO hearing and requested clarification.  Due to his incarceration at the time, the Veteran failed to respond in a timely manner and the RO proceeded forward with the adjudication of the Veteran's claim without a DRO hearing and issued a continued denial via a February 2016 Supplemental Statement of the Case (SSOC).  The Veteran then responded in a March 2017 correspondence, with a return address to his current prison, that he did in fact desire a DRO hearing.  As the RO has not provided the Veteran with such a hearing, due to the delay in response as a result of the Veteran's incarceration, the Board finds that due process requires that the Veteran be provided with his requested DRO hearing, particularly as such request had been in existence since October 2010, as later clarified by the Veteran in the March 2017 correspondence.  Accordingly, the Veteran should be scheduled for a DRO hearing by the RO.

Additionally, it is noted that the Veteran had previously been scheduled for VA examinations in January 2013, April 2013, July 2013, and September 2014.  However, as shown in the returned mail notices and the timing of the Veteran's incarceration, it is presumed that the Veteran never had adequate notice or opportunity to participate in such VA examinations.  Therefore, to the extent that the RO must follow its self-prescribed protocol for obtaining VA examinations for incarcerated Veterans, the Veteran should be so scheduled for a VA examination to determine the etiology of his claimed sleep apnea, to include any potential relationship to his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a hearing before a DRO.

2. Forward the Veteran's claims file to an appropriate medical professional to provide an opinion as to the etiology of the Veteran's claimed sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner.  

It is left to the examiner's discretion whether to reexamine the Veteran.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed sleep apnea is etiologically related to service.

The examiner should also provide an opinion as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.

The examiner should provide a rationale for all opinions.

3. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




